This is an appeal from a judgment which is one faature of a trial in which two cases were consolidated and tried as one, with a separate verdict and judgment in each, and in which the transaction and evidence were the same.
The principles discussed and approved by this Court on this day in the other case, being that of Carol Watt v. J. B. Combs, ante, p. 31, 12 So.2d 189, are controlling in this. And upon its authority, the judgment is affirmed.
Affirmed.
GARDNER, C. J., and BOULDIN, LIVINGSTON, and LAWSON, JJ., concur.